Apareciendo de la moción de la parte apelada y de la certifica-ción acompañada a la misma que la apelación se interpuso el 2 de julio último, que habiendo optado la parte apelante por la transcripción de la evidencia- preparada por el taquígrafo, se concedió a éste' un término que venció sin que la transcrip-ción se presentara y sin que se practicara gestión alguna más en el asunto, y no habiéndose radicado aún los autos en este tribunal, se declara con lugar la moción y en su consecuencia se desestima él recurso.-